The opinion of the court was delivered by
Mason, J.:
An execution was levied upon land belonging to Hugh Cameron, who brought a suit seeking to enjoin its sale upon the ground that it was exempt because it was his homestead. He was denied relief, and prosecutes error. Whether the property was exempt was a question of fact, which was heard and determined upon conflicting oral testimony. The finding made by the trial court did not lack support in the evidence and is not subject to review here.
*561The injunction was asked upon the further ground that the sheriff’s notice of sale was defective in that it failed to specify the county or state in which the property to be sold was situated. If the description was in fact insufficient the defect was a mere irregularity, for which the defendant had ample remedy in the ordinary course of procedure by objection to the confirmation of the sale. In such a case injunction does not lie. (16 A. & E, Encycl. of L. 403-405; 3 Freeman, Executions, 3d ed., § 436.) The judgment is affirmed.
All the Justices concurring.